DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "of Claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 2 has been cancelled.  For the purpose of this examination, this limitation will be interpreted as “of Claim 1”.
Claim 4 recites the limitation "of Claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 2 has been cancelled.  For the purpose of this examination, this limitation will be interpreted as “of Claim 1”.



Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, “Claim 1 has been amended to include the allowable limitations of claim 2.”  Remarks 03/17/2022, page 8.  Therefore, Claim 1 is allowed for similar reasons as previously stated for Claim 2, wherein the prior art does not disclose, teach or suggest an all-digital phase-locked loop comprising:
wherein the time-to-digital conversion circuit outputs the first data signal as a first digital value when the reference signal has an earlier phase than the feedback signal, and outputs the second data signal as a second digital value when the reference signal has a later phase than the feedback signal;
in combination with all the other claimed limitations.
Claims 5-9 are allowed for depending from Claim 1.

Regarding Claim 10, the prior art does not disclose, teach, or suggest an all-digital phase-locked loop comprising: 
a clock generator configured to generate a first clock signal, a second clock signal and a third clock signal by using a reference signal; 
a first time-to-digital conversion circuit configured to output a first data signal corresponding to a first digital value when the reference signal has an earlier phase than a feedback signal in response to the first clock signal; 
a second time-to-digital conversion circuit configured to output a second data signal corresponding to a second digital value when the reference signal has a later phase than the feedback signal in response to the first clock signal; 
a digital loop filter configured to perform an operation by using the first data signal or the second data signal in response to the second clock signal and output an operation signal as a control signal in response to the third clock signal; 
in combination with all the other claimed limitations.
Claims 11-16 are allowed for depending from Claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3 and 4 are rejected under 35 USC § 112 above, but would be allowable if amended, as for example interpreted by Examiner, to overcome the claim rejections under 35 USC § 112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849